EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Tuggle on 22 NOV 21.

The application has been amended as follows:
Claim 1, line 9 (last line), “water-polymer” has been replaced with --water-based or polymer-based--.
--END OF AMENDMENT--

The above change was made with authorization because the specification fails to disclose a water-polymer gel but does disclose water-based and polymer-based gels.  Should Applicant prefer other language, see paragraph 1 above.

Allowable Subject Matter
Claims 1-20 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:

(claim 12) a compact energetic-breaching apparatus comprising: particularly, a one-piece, substantially hollow housing body, particularly, comprised of a frangible material and, particularly, having a top face and a bottom face for containing a tamping material; and a channel formed in the housing body configured to receive energetic material, wherein the channel has a first cross section profile across a first channel width having a curved profile; wherein the housing body is a right prism, and, particularly, has a width of between approximately 10 mm and 50 mm, a depth of between approximately 10 mm and 150 mm, and a height of between approximately 75 mm and 300 mm; and wherein the tamping material substantially fills the housing body; and,
(claim 18) a compact energetic-breaching apparatus comprising: a housing body comprised of a frangible material and having a top face and a bottom face, particularly, wherein the housing body has a wall thickness that is less than 5 mm; a channel formed in the housing body configured to receive energetic material; and wherein the channel extends from the top face to the bottom face and comprises a first cross section profile across a first length and a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
22-Nov-21